In an action for an accounting brought by the plaintiffs, as a liquidating committee, against the corporate defendant and its single stockholder and president, the plaintiffs have been granted an interlocutary judgment directing an accounting. Interlocutory judgment unanimously affirmed, with costs. No opinion. The findings of fact are modified by striking out findings XXXVII to XXXIX, as having no place in this branch of the action. The matters therein referred to are properly a part of the accounting branch of the action. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ.